Case: 12-16573   Date Filed: 05/28/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-16573
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 5:10-cv-00120-RS-CJK



JOSHUA S. FRIEBEL,
Husband,
ELIZABETH F. FRIEBEL,
and Wife,

                                                         Plaintiffs-Appellants,

                                versus

PARADISE SHORES OF BAY COUNTY LLC,
a Florida Limited Liability Company,

                                  Defendant-Cross Claimant-Cross Defendant,

ROBERT E. BLACKERBY,
an Individual,
MAGNUM CAPITAL LLC,
a Florida Limited Liability Company,
MH 1 LIMITED LIABILITY COMPANY,
a Florida Limited Liability Company,

                    Defendants-Cross Defendants-Cross Claimants-Appellees,

DURDEN ENTERPRISES II INC.,
              Case: 12-16573      Date Filed: 05/28/2014   Page: 2 of 3


a Delaware Corporation, et al.,

                                                      Defendants-Cross Defendants,

MICHAEL EARL DURDEN,
as Personal Representative of the
Estate of Kedrick Earl Durden,

                                                                           Defendant.

                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________



                                    (May 28, 2014)



Before WILSON, ANDERSON, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Joshua Friebel and Elizabeth Friebel appeal, pro se, the district court’s denial

of their Federal Rule of Civil Procedure 60(b) motion for relief from a judgment

enforcing their settlement agreement with three defendants, in which the Friebels

were alleged to have agreed to pay the defendants $100,000. Based on the record,

the district court did not err by denying the 60(b) motion: the Friebels failed to


                                          2
              Case: 12-16573     Date Filed: 05/28/2014    Page: 3 of 3


show that their repeatedly omitting (in the face of court directions) to respond to

the defendants’ motion to enforce the settlement agreement was due to mistake,

inadvertence, surprise, or excusable neglect. On appeal, they also have failed to

advance an argument that they have a meritorious defense to the motion that is

likely to prevail. No abuse of discretion has been shown. For background, see In

re Worldwide Web Systems, Inc., 328 F.3d 1291 (11th Cir. 2003). Moreover, on

the recusal-sua-sponte issue, the district judge did not err: because the record

shows no evidence of pervasive bias. See Hamm v. Members of Bd. of Regents of

State of Fla., 708 F.2d 647, 651 (11th Cir. 1983).

      AFFIRMED.




                                          3